




 
Exhibit 10.2
 
 
AMENDMENT NO. 2
to
CREDIT AGREEMENT
 
THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (the “Amendment”) is made as of March
10, 2009 by and among TEXAS-NEW MEXICO POWER COMPANY (the “Borrower”), the
institutions from time to time parties thereto as Lenders (the “Lenders”), and
JPMORGAN CHASE BANK, N.A., in its capacity as Administrative Agent for itself
and the other Lenders (the “Administrative Agent”) under that certain Credit
Agreement dated as of May 15, 2008 by and among the Borrower, the financial
institutions party thereto, and the Administrative Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Defined terms used herein and not otherwise defined herein
shall have the meaning given to them in the Credit Agreement.
 
WITNESSETH
 
WHEREAS, the Borrower, the Lenders, and the Administrative Agent are parties to
the Credit Agreement; and
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
requisite number of Lenders under Section 11.6 of the Credit Agreement amend the
Credit Agreement on the terms and conditions set forth herein; and
 
WHEREAS, the Borrower, the requisite number of Lenders under Section 11.6 of the
Credit Agreement and the Administrative Agent have agreed to amend the Credit
Agreement on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to the following amendments to the Credit Agreement:
 
1.  Amendments to the Credit Agreement.  Effective as of March 10, 2009 (the
“Effective Date”) and subject to the satisfaction of the condition precedent set
forth in Section 2 below, the Credit Agreement is hereby amended as follows:
 
1.1.  
Section 1.1 to the Credit Agreement is amended to insert the following
definitions in alphabetical order:

 
“First Mortgage Bond Trustee” has the meaning set forth in the definition of
“Note Facilities Documentation”.
 
“1999 Indenture” has the meaning set forth in the definition of “Note Facilities
Documentation”.
 

--------------------------------------------------------------------------------


 

“2009 Term Loan Credit Agreement” means a term loan credit agreement to be dated
on or before April 1, 2009, between the Borrower and one or more lenders parties
thereto, including Union Bank, N.A. or any of its affiliates, individually
and/or as agent on behalf of such lenders, as it may be amended, supplemented,
extended or otherwise modified form time to time; provided that the
Administrative Agent and the Lenders shall have received satisfactory evidence
that all of the obligations outstanding under the 2008 Term Loan Credit
Agreement shall have been paid in full in cash, and the 2008 Term Loan Credit
Agreement shall have been terminated, prior to or substantially concurrently
with the initial incurrence of Indebtedness pursuant to the 2009 Term Loan
Credit Agreement.
 
1.2.  
Section 1.1 to the Credit Agreement is hereby amended to delete the definition
of “Note Facilities Documentation” in its entirety, and to substitute the
following therefor:

 
“Note Facilities Documentation” means (1) the First Mortgage Indenture dated on
or before April 1, 2009, between the Borrower and The Bank of New York Mellon
Trust Company, N.A., as Trustee (together with its permitted successors and
assigns in such capacity, the “First Mortgage Bond Trustee”), the First
Supplemental Indenture dated on or before April 1, 2009 issued pursuant thereto
and any other supplemental indentures, notes or other securities issued pursuant
thereto or in connection therewith, as the same may be amended, supplemented,
extended or otherwise modified from time to time, and/or (2) the Indenture dated
as of January 1, 1999, between the Borrower and The Bank of New York Trust
Company, N.A. (as successor to JPMorgan Chase Bank, N.A., formerly JPMorgan
Chase Bank, as successor to Chase Bank of Texas, N.A.), as Trustee (the “1999
Indenture”), the Third Supplemental Indenture issued pursuant thereto and any
other supplemental indentures, notes or other securities issued pursuant thereto
or in connection therewith, as the same may be amended, supplemented, extended
or otherwise modified from time to time; provided that the Administrative Agent
and the Lenders shall have received satisfactory evidence that all of the
obligations outstanding under the 2008 Term Loan Credit Agreement shall have
been paid in full in cash, and the 2008 Term Loan Credit Agreement shall have
been terminated, prior to or substantially concurrently with the initial
incurrence of Indebtedness pursuant to the Note Facilities Documentation.
 
1.3.  
Section 8.5 to the Credit Agreement is hereby amended to delete subclause (q)
thereof in its entirety, and to substitute the following therefor:

 
(q) Liens upon any property in favor of the First Mortgage Bond Trustee securing
Indebtedness under the Note Facilities Documentation and/or the 2009 Term Loan
Credit Agreement; provided that in the event that the aggregate principal amount
of Indebtedness secured by such Liens shall exceed $318,000,000 (i) the Borrower
Obligations shall concurrently be secured equally and ratably with (or prior to)
such Indebtedness so long as such other Indebtedness shall be secured and (ii)
the Borrower, the First Mortgage Bond Trustee and the Administrative Agent, for
the benefit of the Lenders, shall have entered into such supplemental indentures
and other documentation deemed necessary by the Administrative Agent in respect
of such Lien on terms and
 
2

--------------------------------------------------------------------------------


conditions acceptable to the Administrative Agent (including, without
limitation, with respect to the voting of claims and release or modification of
any such Lien on all or any portion of the collateral thereunder), and
 
1.4.  
Section 8.7 to the Credit Agreement is hereby amended to delete the current
Section 8.7 in its entirety and to substitute the following new Section 8.7
therefor:

 
The Borrower will not (nor will it permit any of its Subsidiaries to) enter into
any contractual obligation that limits the ability (a) of any Subsidiary of the
Borrower to make Restricted Payments to the Borrower or to otherwise transfer
property to the Borrower or (b) of the Borrower to create, incur, assume or
suffer to exist Liens on its property in favor of the Administrative Agent, for
the benefit of the Lenders, other than (i) any such contractual obligation
contained in the Credit Documents; (ii) any such contractual obligation
contained in the “Credit Documents” as defined in the 2008 Term Loan Credit
Agreement (as such contractual obligations in such “Credit Documents” exist as
of the date hereof without giving effect to any subsequent amendment or other
modification to such contractual obligations); (iii) any such contractual
obligation contained in the “Credit Documents” (or any similar term) defined in
the 2009 Term Loan Credit Agreement to the extent such contractual obligations
in such “Credit Documents” (or any similar term) shall be no less favorable to
the Administrative Agent and the Lenders than such contractual obligations set
forth in the 2008 Term Loan Credit Agreement as of the date hereof without
giving effect to any subsequent amendment or other modification to such
contractual obligations; and (iv) any such contractual obligation contained in
the Note Facilities Documentation (which contractual obligation shall be on
terms no less favorable to the Administrative Agent and the Lenders than such
contractual obligations set forth in the 1999 Indenture, the draft Third
Supplemental Indenture thereto (draft stamp:  “Draft of 2/13/2009 61544.5”) as
provided to the Administrative Agent and the lenders on February 18, 2008, and
the draft First Mortgage Indenture (draft stamp:  “TS Draft 03/04/09” and
“2018235 v.9”) as provided to the Administrative Agent and the Lenders on March
4, 2009, without giving effect to any amendment or other modification to such
contractual obligations).
 
2.  Conditions of Effectiveness.  The effectiveness of this Amendment is subject
to the conditions precedent that the Administrative Agent shall have received
the following:
 
(A)      
duly executed originals of this Amendment from the Borrower, the requisite
number of Lenders under Section 11.6 of the Credit Agreement and the
Administrative Agent;

 
(B)      
the Amendment Fee (as defined below) payable for the account of each Lender
executing this Amendment; and

 
(C)      
such other documents, instruments and agreements as the Administrative Agent may
reasonably request.

 
3.  Amendment Fee.  Each Lender that delivers a duly executed signature page to
this Amendment to the Administrative Agent’s counsel, Sidley Austin LLP,
Attention:  Praju Tuladhar, by facsimile or e-mail PDF copy (fax:  312-853-7036;
e-mail:  ptuladhar
 
3

--------------------------------------------------------------------------------


@sidley.com) by such time as requested by the Administrative Agent, shall be
entitled to an amendment fee (the “Amendment Fee”) equal to 0.10% (10 basis
points) multiplied by such consenting Lender’s Commitment (calculated after
giving effect to the reductions set forth in Section 4 below).
 
4.  Reductions of Commitments.  The Borrower has notified the Administrative
Agent and the Lenders of its desire to permanently reduce the Revolving
Committed Amount to $75,000,000 in accordance with Section 2.1(d) of the Credit
Agreement.  On the terms set forth herein, effective as of the date of, and
substantially concurrently with, the initial incurrence of Indebtedness pursuant
to the Note Facilities Documentation (as such term is defined after giving
effect to this Amendment), Schedule 1.1(a) of the Credit Agreement is hereby
amended and restated in its entirety as set forth on Attachment A attached
hereto.
 
5.  Representations and Warranties of the Borrower.
 
(A)      
The Borrower hereby represents and warrants that (i) this Amendment and the
Credit Agreement, as previously executed and as amended hereby, constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms (except as enforceability may be
limited by bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally) and (ii) no Default or Event of Default has
occurred and is continuing.

 
(B)      
Upon the effectiveness of this Amendment and after giving effect hereto, the
Borrower hereby reaffirms all covenants, representations and warranties made in
the Credit Agreement as amended hereby, and agrees that all such covenants,
representations and warranties shall be true and correct as of the effective
date of this Amendment (unless such representation and warranty is made as of a
specific date, in which case such representation and warranty shall be true and
correct as of such date).

 
6. References to the Credit Agreement.
 
(A)      
Upon the effectiveness of Section 1 hereof, on and after the date hereof, each
reference in the Credit Agreement (including any reference therein to “this
Credit Agreement,” “hereunder,” “hereof,” “herein” or words of like import
referring thereto) or in any other Credit Document shall mean and be a reference
to the Credit Agreement as amended hereby.

 
(B)      
Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

 
(C)      
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Administrative Agent or the Lenders, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

 
 
4

--------------------------------------------------------------------------------


7.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.
 
8.  Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
9.  Counterparts.  This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.






BORROWER:


TEXAS-NEW MEXICO POWER COMPANY
a Texas corporation




By:           /s/ Terry R.
Horn                                                                
Name:      Terry R.
Horn                                                                
Title:        Vice President &
Treasurer                                                                









Signature Page to Amendment No. 2
 
 

--------------------------------------------------------------------------------

 

 
LENDERS:



JPMORGAN CHASE BANK, N.A.,
individually in its capacity as a Lender and in
its capacity as Administrative Agent and L/C Issuer




By:           /s/ Helen D.
Davis                                                                
Name:      Helen D.
Davis                                                                
Title:        Vice
President                                                                






UNION BANK OF CALIFORNIA, N.A.,
individually in its capacity as a Lender and in its capacity as Syndication
Agent




By:           /s/ Efrain
Soto                                                                
Name:      Efrain
Soto                                                                
Title:        Vice
President                                                                







Signature Page to Amendment No. 2


 
 

--------------------------------------------------------------------------------

 

SUNTRUST BANK,
individually in its capacity as a Lender




By:           /s/ Andrew
Johnson                                                                
Name:      Andrew Johnson                                                      
Title:        Director                                                                







Signature Page to Amendment No. 2


 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A.,
individually in its capacity as a Lender




By:           /s/ Yann
Blindert                                                                
Name:      Yann
Blindert                                                                
Title:        Assistant Vice President

 





Signature Page to Amendment No. 2


 
 

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,
individually in its capacity as a Lender




By:           /s/ Keven D.
Smith                                                                
Name:      Keven D.
Smith                                                                
Title:        Senior Vice
President                                                                







Signature Page to Amendment No. 2


 
 

--------------------------------------------------------------------------------

 

COMPASS BANK,
individually in its capacity as a Lender




By:  ________________________                                                              
Name:  ______________________                                                                         
Title:    ______________________                                                                       







Signature Page to Amendment No. 2


 
 

--------------------------------------------------------------------------------

 

SOUTHWEST SECURITIES, FSB,
individually in its capacity as a Lender




By:           /s/ Lonnie
Warren                                                                
Name:      Lonnie
Warren                                                                
Title:        Regional
President                                                                





Signature Page to Amendment No. 2


 
 

--------------------------------------------------------------------------------

 

UNITED WESTERN BANK,
individually in its capacity as a Lender




By:           /s/ Michael
Saun                                                                
Name:      Michael
Saun                                                                
Title:        Senior Vice
President                                                                













Signature Page to Amendment No. 2


 
 

--------------------------------------------------------------------------------

 

ATTACHMENT A




SCHEDULE 1.1(a)
 


 
PRO RATA SHARES
 


Lender
Commitment
Pro Rata Share
     
JPMorgan Chase Bank, N.A.
$15,000,000
20.000000%
 
Union Bank of California, N.A.
$15,000,000
20.000000%
 
SunTrust Bank
$13,500,000
18.000000%
 
Wells Fargo Bank, N.A.
$13,125,000
17.500000%
 
KeyBank National Association
$11,250,000
15.000000%
 
United Western Bank
$3,375,000
4.500000%
 
Compass Bank
$1,875,000
2.500000%
 
Southwest Securities, FSB
$1,875,000
2.500000%
 
Total
$75,000,000
100.000000%




 
 

--------------------------------------------------------------------------------

 
